Citation Nr: 1228867	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for bilateral calf disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1986.  There is evidence of training in the Army National Guard and Navy Reserves.

This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, the case was remanded by the Board.

The Veteran was afforded a Board videoconference hearing in June 2010.  The transcript is of record.  In October 2010, the case was again remanded for further development by the Board.   

In a rating decision dated in December 2011, service connection for bronchitis, sinusitis and allergic rhinitis, which had also been on appeal, was granted.  These are full grants of those benefits and they are no longer for appellate consideration.

Following review of the record, the issues of entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, and bilateral calf and ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

A cervical spine disorder, including degenerative changes, was not manifest during service and is not attributable to service; arthritis was not manifested within one year of separation from service and is unrelated to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service, nor was arthritis manifested to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has chronic residuals of cervical spine injury in service for which service connection should be granted.  In statements in the record, he maintains that he injured in neck playing football during service. 

Preliminary Considerations-Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims in January 2001, supplemented by correspondence in 2002, July 2003, February 2006, March 2006, and April 2012 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  A March 2006 letter addressed the effective date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal on the claim of entitlement to service connection for disability of the cervical spine.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384.  Private clinical records that the Veteran has identified have been requested and reviewed in detail.  The RO has requested records pertaining to his National Guard /Naval Guard service from a number of organizations and/or outfits over the years with marginal success.  A formal finding of unavailability is of record for such evidence.  It is shown, however, that the Veteran attributes cervical spine injury to inservice injury aboard ship.  Therefore, records from his periods of training do not apply to the claim of service connection for cervical spine disability.

The Veteran presented testimony on personal hearing in June 2010.  The case was remanded by the Board for further development in 2009 and 2010.  The appellant was afforded a VA examination in December 2010, to include a medical opinion.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for a cervical spine disability, is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active peacetime military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis  becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).




Factual Background

The Veteran's service treatment records do not document complaints or treatment regarding a cervical spine injury.  The service discharge examination report is not of record; however, on a July 1987 enlistment examination report for the Army National Guard, he denied swollen or painful joints, arthritis, bone or joint deformity, and recurrent back pain.  The spine and musculoskeletal system were evaluated as normal, and no pertinent defects were noted.  

A claim of entitlement to service connection of multiple disorders, including neck disability was submitted in December 2001.  Received in support of the claim was a clinical statement from R. L. Whitson, D.O., who related that the appellant suffered from a number of illnesses including chronic cervical sprain/strain.  The clinician stated, "Most of these conditions initially occurred during his service in the military and may have been initiated by conditions to which he was exposed in the military service."

Private clinical records dated between 1997 and 2002 reflect that in February 1999, the appellant was evaluated for acute neck pain and spasm.  He denied a history of prior neck injury and prior neck pain.  The assessment was right trapezius torticolis.  When seen in January 2001, the Veteran related that he had had neck pain for 11/2 to two years, with neck spasm becoming worse and more frequent.  His physician wrote that the appellant had a history consistent with "postural[,] work[-]related[,] over[-]use injury."  Subsequent private clinical records reflect recurring treatment for complaints that included cervical pain, stiffness and spasm for which assessments were rendered that included cervical sprain, sprain-strain of right cervicus and trapezius, and trapezius sprain-strain.  

Pursuant to Board remand, the Veteran was afforded a VA examination in December 2010.  The examiner indicated that the claims folder was reviewed in its entirety.  The Veteran related that he played on his ship's football team, was injured several times, and developed a torsion sprain for which he was treated with hot and cold packs, a TENS unit and over-the-counter ibuprofen.  He stated that his current symptoms included numbness, paresthesias, and a daily burning, pulling, constant pain.  Following examination, the assessments included cervical spine sprain, chronic, and degenerative torticolis.  The examiner opined that the Veteran's cervical spine spasm and degenerative arthritis were "less likely as not" caused by or the result of injury in service.  The rationale for this opinion was that although he reported injuring the neck playing football, no service medical records revealed a neck injury in service, and because there was ample documentation of neck problems beginning in 1999.

Legal Analysis

The Veteran asserts that he has cervical spine disability of service onset for which service connection should be granted.  The Board notes, however, that although the appellant contends that he injured his neck and received treatment in this regard during active duty, the service treatment records are completely silent for neck complaints.  As well, there is no documentation showing treatment for the neck immediately after discharge from active duty.  

The Board observes that the first indication of any disorder affecting the cervical spine is shown in 1999.  This is more than 12 years after discharge from active duty.  In view of such, the Board finds that the presumption of service connection for a degenerative process (arthritis) does not attach.  This is because any arthritis that is currently indicated is not shown to have become manifest within one year of separation from service.  All of the reliable evidence in the record shows a cervical spine disability developing many years after discharge from active duty.  

The Board notes that in the December 2001 statement, R. L. Whitson, D.O. opined, among other things, that the appellant had chronic cervical sprain/strain attributable to military service.  The Board points out, however, that this opinion is totally belied by prior clinical evidence dated in 1999 at which time the Veteran denied any prior history of neck injury and pain, and in January 2001 when he reported only a 11/2 to two-year history of neck pain.  It is also clearly shown that his treating physician attributed this to a postural work-related overuse injury on the latter occasion.  Dr. Whitson's 2001 statement appears to be premised on the appellant's own reported history of cervical spine pain since service that is not credible.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, Dr. Whitson's opinion is not reliable or persuasive.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the weight to be accorded the evidence in this case must be determined by the quality of the evidence and not necessarily by its source. 

In view of above, the Board finds that service connection for the a cervical spine disability, is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report what he experiences through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the instant case, cervical spine symptomatology is capable of lay observation.  Thus, the Veteran's statements as to onset and continuing symptoms constitute competent evidence; however, competence and credibility are not synonymous.  The Board must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. 

The amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In considering the lay and clinical history as reported above, the Board notes that there is no reliable post-service showing of any continuity of cervical spine symptomatology from service.  Cervical spine complaints were not shown for more than 12 years after discharge from active duty.  It is also shown that when the Veteran was evaluated for a neck disorder in 1999 and 2001, he clearly denied prior injury or pain and stated that he had only had such symptoms for a year and a half to two years.  The Board finds that these inconsistencies in the record undermine the credibility of the Veteran's more recent statements and depict him as an unreliable historian. 

In this instance, the Board finds that the silent service records, the complete absence of any evidence of cervical spine symptoms for so many years after service, and the contemporaneous statements and findings when seeking treatment in 1999 and 2001 are far more probative than a remote statement of in-service onset and continuity of symptoms.  The Board thus finds that the Veteran's account of a neck problem deriving from service is not credible.  Additionally, his physician's statement relating cervical spine disability to service is not probative for reasons stated above.  Moreover, when examined by VA in 2010, the examiner found that as there was no record of cervical spine injury in service, as well as ample documentation of neck problems beginning in 1999, it was "less likely as not"{ related to service.  In this instance, the Board attaches greater probative weight to the clinical findings of the skilled clinical professional who reviewed the record and less to the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25.  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his statements regarding cervical spine disability deriving from service are not credible.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence for a finding that a cervical spine disorder is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A, (West 2002) as to the claims of entitlement to service connection for bilateral ankle disability, bilateral calf disability, and a sleep disorder.

The Veteran asserts that he has bilateral ankle and calf disability for which service connection is warranted.  It is shown that he was afforded a VA examination in December 2010 in this regard.  The Board observes, however, that following examination of the ankles and calves, the VA examiner was inconsistent in his opinion by stating that ankle sprain and calf muscle tear were less likely as not related to injury in service and also stating, "I therefore believe that the Veteran's injury began at that time as he states."  This opinion is unclear and the examination in this respect is inadequate.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the circumstances, the Veteran will be provided additional VA examination as to the ankles and calves.

During the pendency of this appeal, as indicated previously, service connection was granted for bronchitis, sinusitis and allergic rhinitis.  The appellant now also asserts that a sleep disorder, to include insomnia and sleep apnea, is also secondary to service-connected respiratory disabilities.  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  This includes a disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Review of the record discloses that the Veteran has not had a VA examination that addresses service connection for a sleep disorder on a secondary basis.  As the record is not sufficiently developed in this regard, a current VA examination is indicated.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a thorough and contemporaneous VA examination, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether bilateral ankle disability and bilateral calf disability are related to service, and whether the Veteran has a sleep disorder related to service-connected disability.  The claims folder must be made available to the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral calf and ankle disabilities are related to service.  An opinion should also be provided as to whether it is at least as likely as not that a sleep disorder, including insomnia and/or sleep apnea, was caused or made chronically worse by service-connected respiratory disorders.  

The examiner should provide a rationale for the opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


